DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the papers filed on 05/31/2022.
3.	The following objections or rejections below are hereby withdrawn.
a.	The amendments overcome 112 b, 112 a Written Description, 112 a Enablement, 
101 and 102 rejections in prior office action. 
c.         The Terminal Disclaimer filed for Application No. 16468074 (published as US 
            20200071762A1) has been approved, and non-statutory double patenting 
           rejection over Application No. 16468074 is withdrawn.
d.	The sequence rule requirement is withdrawn as the specification is amended by
            including required SEQ ID NOs.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 recites “administering an effective amount of a compound adapted to the prevention of the blood clotting disease”.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
In this situation, the recitation as “adapted to” is a term used as a substitute for “means” that is a generic placeholder. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this regard, the recitation of the claim, as “administering an effective amount of a compound adapted to the prevention of a blood clotting disease”, is interpreted as creating a rebuttable presumption that the "compound adapted to the prevention of a blood clotting disease". The word “compound” is part of the means plus function construct: It is a generic place holder. This limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation recites the term "adapted to" (i.e. generic placeholder) and it is modified by functional language that is sufficient to perform the recited function.
The specification discloses that “compounds adapted to the prevention of a blood clotting disease are selected from the group comprising Apixaban, Rivaroxaban, Dabigatran, Edoxaban, heparin, vitamin K antagonists and coumarin drugs such as Warfarin” (see page 19 line 25-27, p 20 line 10-12).
Thus, the recitation of “administering an effective amount of a compound adapted to the prevention of a blood clotting disease” in the claim is interpreted as “administering an effective amount of a compound selected from the group comprising Apixaban, Rivaroxaban, Dabigatran, Edoxaban, heparin, vitamin K antagonists and coumarin drugs for the prevention of a blood clotting disease, and its equivalents”.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Chen on 07/27/2022. (see interview summary)
The application has been amended as follows: 
Claims 5, 8, 10-12, 14, and 17-19 are cancelled.
Claims 1 and 6 have been replaced: 
1.	A method for identifying if a woman subject undergoing a change in hormone levels 
 determining, in a sample from said woman subject, genotyping data including the single nucleotide polymorphisms of rs1799853 (SEQ ID NO: 1) and rs4379368 (SEQ ID NO: 2), wherein the presence of allele T in rs1799853 (SEQ ID NO: 1) and allele T in rs4379368 (SEQ ID NO: 2) in heterozygous or homozygous form indicates that said woman subject has an increased risk of developing a blood clotting disease; and 


administering an effective amount of a compound adapted to the prevention of the blood clotting disease to the woman subject based on the risk for developing a blood clotting disease,

wherein the blood clotting disease is selected from the group consisting of deep vein thrombosis, pulmonary embolism, vein thrombosis, and arterial thrombosis. 

6. 	The method according to claim 1, wherein said woman subject undergoing a change in hormone levels is having a contraceptive, a combined contraceptive, a hormonal replacement therapy, a progestin-only contraceptive, is pregnant, is having assisted reproductive technology, or is in postpartum period.



Allowable Subject Matter
6.	Claims 1, 3-4, 6, 9 and 16 are allowed.
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art for the claimed invention set forth in the office action dated 12/29//2021, is Salas et al. (EP 2 535 424 A1, Publication Date of 12/19/2012, cited in IDS). 
	The additional closest prior art are Bruzelius et al. (Journal of Thrombosis and Haemostasis; 2014; 13: 219–227, cited in IDS); Wu et al. Pub No.US20100227776A1; Bare (Bare et al. Pub No. US 20090270332 A1, Publication Date of 29 October 2009); Blanco-Molina (Blanco-Molina et al. Thrombosis Research; 2012; 129; 5: e257-e262); and Dahm et al. (British Journal of Haematology; 2012; 157: 753–761). These prior art teach methods of determining SNPs (e.g. s1799853, rs6025, rs1799963, rs8176719, rs8176750, rs9574, rs2289252 or rs710446) in a women subject and treating the woman subject for blood clotting disease.
However, these prior art does not teach genotyping data including rs4379368 in the method. In addition, no prior art teaches detecting rs4379368 corresponds to blood clotting disease, although Lin et al. (The Journal of Headache and Pain; 2015; 16; 70: 1-7) teaches observing a correlation between rs4379368 in the blood sample of woman and man, and migraine.
Furthermore, the amendments overcome the rejections in prior office action as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634